Sedgwick, J. (dissenting).
Weisser, the wagon-maker, who made the wagon for Diedrich Greils, of the firm of Greils & Steinecke, had never delivered it to the latter, nor had the latter ever become entitled to-a delivery of it, he having paid of the price, $503, only $100. Therefore the title to the wagon was in Weisser, and not in Diedrich Greils. The latter *452could not mortgage what he did not own, and never be came possessed of. Weisser having the title, could and did transfer it by sale to Reuscher (34 N. Y. R. p. 493, Burt v. Dutcher). I do not think that the plaintiffs knoAvledge that the wagon, before its sale to him, had been mortgaged to the defendant, affects the plaintiff’s title. All that the mortgagee got under the mortgage, being Biedrich Geils’ right under an executory contract of sale, it was no encumbrance upon the title, to which the plaintiff was bound to yield.
If we suppose that the plaintiffs purchase was the ■consequence of an understanding between him and the mortgagor, that such a sale would prevent the mortgagor’s obtaining the title from the wagon-maker, by tendering the sum due, and if such understanding was •unlawful against the mortgagee, and although that, as a matter of supposition, might give an action for damages, for trespass on the case, still such unlawful conduct does not prevent the title passing according to the rales ■of law. On any other supposition the wagon-maker would not have the legal right to do what was not unlawful with his own property.
I therefore am obliged to differ Avith my learned associates who have taken a different view of the case.